HRA’s determination denying petitioner’s FOIL request was not affected by an error of law (see Mulgrew v Board of Educ. of the City School Dist. of the City of N.Y., 87 AD3d 506, 507 [2011]). Indeed, the agency demonstrated that the requested documents are confidential and exempt from disclosure by Social Services Law §§ 136, 367-b (4) and § 369 (4) (see Public Officers Law § 87 [2] [a]; § 89 [5] [e]; see Matter of Rabinowitz v Hammons, 228 AD2d 369, 369-370 [1996], lv denied 89 NY2d 802 [1996]). Petitioner’s argument that the confidentiality of the information did not survive the deceased’s death is unavailing. Given the foregoing determination, we need not decide whether the requested documents are exempt from disclosure under Public Officers Law § 87 (2) (b), an argument that was never raised below.
*526We have reviewed petitioner’s remaining contentions, including that any privacy interest has been waived by public disclosure, and find them unavailing. Concur — Tom, J.E, Andrias, Catterson, Richter and Abdus-Salaam, JJ.